DETAILED ACTION
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 10 rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, the claim allows for the apparatus to reside on the production site, the DR site, or literally any other site.  Since it can be anywhere, it does not limit the claim on which it depends.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 1, 4, 9-11, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sathavalli et al (U.S. Pat. Pub. No. 2020/0349036 A1, hereinafter Sathavalli) in view of Olderdissen et al (U.S. Pat. Pub. No. 2020/0150946 A1, hereinafter Olderdissen).

As per claim 1, Sathavalli teaches the limitations substantially as claimed, including an apparatus, the apparatus comprising:
a performance module that:
determines a first performance level for a production site based on a set of first resources for the production site (Paragraph [0038] teaches monitoring of a primary site); and
a workload module that:
allocates a portion of a workload scheduled for processing on the production site to the DR site for processing on the DR site in response to determining that a set of predetermined parameters related to one of the first performance level, the second performance level, and both the first performance level and the second performance level is satisfied (Paragraph [0038] teaches failing over to the secondary site if performance level monitoring suggests it),
wherein at least a portion of said modules comprise one or more of a set of hardware circuits, a set of programmable hardware devices, and executable code stored on a set of non-transitory computer-readable storage media (Paragraph [0035], physical groupings of data).

Sathavalli does not expressly teach a performance module that determines a second performance level for a disaster recovery (DR) site based on a set of second resources for the DR site.

However, Olderdissen teaches a performance module that determines a second performance level for a disaster recovery (DR) site based on a set of second resources for the DR site (Paragraph [0056]).

It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of Olderdissen with those of Sathavalli in order to ensure that more data is available in making decisions about where workloads are scheduled, which could result in a more efficient apparatus, potentially increasing buy-in from users.

As per claim 4, Sathavalli teaches a parameter module that determines whether the set of predetermined parameters is satisfied, wherein the set of predetermined parameters comprises one or more of a determination that a first priority level assigned to a type of client associated with the portion of the workload is one greater than or equal to a threshold priority level, a determination that a second priority level assigned to a particular client associated with the portion of the workload is one greater than or equal to a threshold priority level, a determination that a third priority level assigned to a type of data in the portion of the workload is one greater than or equal to a threshold priority level, a determination that a fourth priority level assigned to particular data in the portion of the workload is one greater than or equal to a threshold priority level, a determination that processing the portion of the workload on the DR site maintains one or more service level agreements (SLAs), and a determination that processing the portion of the workload on the DR site maintains a set of policy-based 

As per claim 9, Sathavalli teaches that the workload module is further configured to process the portion of the workload on the production site in response to determining that the set of predetermined parameters is not satisfied (Abstract teaches that unless failover conditions are met, the primary site continues to process).

As per claim 10, Sathavalli teaches that the apparatus resides on one of the production site, the DR site, and a site that is separate from the production site and the DR site (Figure 3).

As per claims 11 and 15, they are method claims with no further limitations beyond those rejected above.  Therefore, they are rejected for the same reasons.

As per claims 16 and 20, they are computer program product claims with no further limitations beyond those rejected above.  Therefore, they are rejected for the same reasons.

Allowable Subject Matter
Claims 2, 3, 5-8, 12-14, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Kessler whose telephone number is (571)270-7762. The examiner can normally be reached M-Th 8:30 - 5, Alternate Fridays 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY A KESSLER/Primary Examiner, Art Unit 2196